DETAILED ACTION
This action is a response to an application that was filed 11/1/19 in which claims 1-5 and 7-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



				Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-8, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kim et al. (Pub. No.: 2015/0023191), herein Kim and Bertrand et al. (Pub. No.: 2008/0080472), herein Bertrand.
As to claim 1, Kim teaches a method of transmitting and receiving, by a user equipment, a signal through one or more beams in a wireless communication system, the method comprising: 
receiving, from a base station, sounding reference signal (SRS) resource configuration information for a transmission of an SRS, wherein the SRS resource configuration information comprises configuration information indicating at least one preset timing advance value for one or more SRS resources (Kim [0014] receiving configuration information from the serving cell (base station) and [0016]  the trigger signal may be configured with a Sounding Reference Signal (SRS) and the configuration information of the trigger signal may include at least one of physical layer cell identification information of the serving cell, timing advance (TA) information for transmitting the SRS, and information on transmission power of the SRS); 
receiving, from the base station, control information indicating a specific SRS resource of the one or more SRS resources (Kim [0145] The configuration information on parameters of a triggering type 0 SRS may include information about transmission comb, a start point of physical RB assignment, transmission duration, period and subframe offset, bandwidth, frequency hopping bandwidth, cyclic shift, the number of antenna ports used for SRS transmission, etc); and 
transmitting a signal at an uplink transmission timing configured using a timing advance value corresponding to the specific SRS resource (Kim [0140] In order to transmit the trigger signal by using the serving cell resources, the terminal may transmit the trigger signal by using a TA configured by the serving cell [0142] A terminal may transmit SRS as the trigger signal)

Kim does not teach

Transmitting a physical uplink shared channel (PUSCH) through the one or more beams

Wherein the SRS resource configuration information includes information representing a reference signal configured for each of one or more SRS resources
Wherein a timing error is measured based on the reference signal related to the specific SRS resource, and 
Wherein the uplink transmission timing is determined based on the measured timing error and the timing advance value corresponding to the specific SRS resource

However Bertrand does teach

Transmitting a physical uplink shared channel (PUSCH) through the one or more beams (Bertrand claim 8 the wideband reference signal is located on a PUSCH symbol where a sounding reference signal ( SRS) is also located)

Wherein the SRS resource configuration information includes information representing a reference signal configured for each of one or more SRS resources (Bertrand [0059] SRS 604 includes 12 reserved resources that are used for the SR wideband RS. [0057] Wideband RS 402 is located in the last symbol that also includes SRS [0056] SRS allocated on the first or last symbol of the sub-frame, respectively)
Wherein a timing error is measured based on the reference signal related to the specific SRS resource, and (Bertrand [0117] the timing error of the uplink transmissions of the user device 132 on either the shared channel 182, a dedicated channel 184 (e.g., SRS)
Wherein the uplink transmission timing is determined based on the measured timing error and the timing advance value corresponding to the specific SRS resource (Bertrand [0117] the synchronize manager 174 estimates the timing error of the uplink transmissions of the user device 132 on either the shared channel 182, a dedicated channel 184 (e.g., SRS) or the RA 186. Then, the synchronize manager 174 sends back a timing advance ( TA) command to the user device 132, that will be executed by the synchronize logic 124)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim with Bertrand, because Bertrand [0117] teaches us By appropriately synchronizing uplink transmissions of the user device 132, the synchronize manager 174 avoids interferences between uplink transmissions of the user device 132 and uplink transmissions of other user devices and orthogonal multiplexing is maintained.

As to claim 14, Kim teaches a user equipment transmitting and receiving a signal through one or more beams in a wireless communication system, the user equipment comprising: 
a radio frequency (RF) module for transmitting and receiving a radio signal (Kim Fig. 1A a UE (131); and a 
processor functionally coupled to the RF module, 69Docket 2101-71973 wherein the processor is configured to: 
receive, from a base station, sounding reference signal (SRS) resource configuration information for a transmission of an SRS, wherein the SRS resource configuration information comprises configuration information indicating at least one preset timing advance value for one or more SRS resources (Kim [0014] receiving configuration information from the serving cell (base station) and [0016]  the trigger signal may be configured with a Sounding Reference Signal (SRS) and the configuration information of the trigger signal may include at least one of physical layer cell identification information of the serving cell, timing advance (TA) information for transmitting the SRS, and information on transmission power of the SRS);  
(Kim [0145] The configuration information on parameters of a triggering type 0 SRS may include information about transmission comb, a start point of physical RB assignment, transmission duration, period and subframe offset, bandwidth, frequency hopping bandwidth, cyclic shift, the number of antenna ports used for SRS transmission, etc);  and 
transmit an uplink transmission timing configured using a timing advance value corresponding to the specific SRS resource (Kim [0140] In order to transmit the trigger signal by using the serving cell resources, the terminal may transmit the trigger signal by using a TA configured by the serving cell [0142] A terminal may transmit SRS as the trigger signal)
Kim does not teach

Transmitting a physical uplink shared channel (PUSCH) through the one or more beams

Wherein the SRS resource configuration information includes information representing a reference signal configured for each of one or more SRS resources
Wherein a timing error is measured based on the reference signal related to the specific SRS resource, and 
Wherein the uplink transmission timing is determined based on the measured timing error and the timing advance value corresponding to the specific SRS resource

However Bertrand does teach

Transmitting a physical uplink shared channel (PUSCH) through the one or more beams (Bertrand claim 8 the wideband reference signal is located on a PUSCH symbol where a sounding reference signal ( SRS) is also located)

(Bertrand [0059] SRS 604 includes 12 reserved resources that are used for the SR wideband RS. [0057] Wideband RS 402 is located in the last symbol that also includes SRS [0056] SRS allocated on the first or last symbol of the sub-frame, respectively)
Wherein a timing error is measured based on the reference signal related to the specific SRS resource, and (Bertrand [0117] the timing error of the uplink transmissions of the user device 132 on either the shared channel 182, a dedicated channel 184 (e.g., SRS)
Wherein the uplink transmission timing is determined based on the measured timing error and the timing advance value corresponding to the specific SRS resource (Bertrand [0117] the synchronize manager 174 estimates the timing error of the uplink transmissions of the user device 132 on either the shared channel 182, a dedicated channel 184 (e.g., SRS) or the RA 186. Then, the synchronize manager 174 sends back a timing advance ( TA) command to the user device 132, that will be executed by the synchronize logic 124)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim with Bertrand for the same reasons stated in claim 1.


As to claims 2 and 15, Kim and Bertrand teach the method of claim 1 and the user equipment of claim 14, wherein the SRS resource configuration information comprises one or more identifiers indicating the one or more SRS resources, and wherein the at least one preset timing advance value is set using the one or more identifiers (Kim [0143] configuration information includes TA information)

As to claim 3, Kim and Bertrand teach the method of claim 2, wherein if the one or more SRS resources are grouped into a plurality of SRS66Docket 2101-71973 resource groups, the timing advance value is differently set for each SRS resource group (Kim [0218] for CA in which different carriers have different)


As to claim 5, Kim and Bertrand teach the method of claim 2, wherein if cells of the one or more SRS resources are grouped into a plurality of cell groups, the timing advance value is differently set for each cell group (Kim [0128] PCell and SCell have different TAGs)


As to claim 7, Kim and Bertrand teach the method of claim 1, wherein the control information is received through an SRS resource indicator field of an uplink grant (Kim [0214] transmits a Physical Uplink Shared Channel (PUSCH) according to the received uplink grant)

As to claim 8, Kim and Bertrand teach the method of claim 2,67Docket 2101-71973 wherein the SRS resource configuration information further comprises configuration information indicating at least one virtual cell identifier or power control pre-configured for the one or more SRS resources (Kim [0173] When a SRS is used as the trigger signal, the configuration information of the trigger signal may include transmit power information of the SRS and configuration information of parameters according to the following SRS triggering types)

As to claim 11, Kim and Bertrand teach the method of claim 2, wherein the SRS resource configuration information is received through higher layer signaling (Kim [0170] The serving cell may transfer configuration information of the trigger signal to the terminal by using RRC signaling)

As to claim 13, Kim and Bertrand teach the method of claim 1, wherein the reference signal comprises at least one of a synchronization signal block or a channel state information-reference signal (CSI- RS) (Bertrans [0112] can maintain the user's synchronization based on information transmitted via one of the dedicated channels 184 (e.g., using a SRS)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim with Bertrand for the same reasons stated in claim 1.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Singh et al. (Pub. No.: 2014/0016620), herein Singh
As to claim 4, Kim and Bertrand teach the method of claim 2, 
	Kim and Bertrand teach do not teach
wherein if beams of the one or more SRS resources are grouped into a plurality of beam groups, the timing advance value is differently set for each beam group.  
However Singh does teach
wherein if beams of the one or more SRS resources are grouped into a plurality of beam groups, the timing advance value is differently set for each beam group (Singh [0067] transmit the SRS corresponding to different beam paris using different TA values applied to the transmission)
It would have been obvious before the effective filing date to combine the teachings of Kim and Bertrand teach with Singh, because Singh teaches us this ensure synchronization of the received transmissions at the BS (Singh [0067])

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Bertrand teach and Tanaka (Pub. No.: 2013/0294387), herein Tanaka 

As to claim 9, Kim and Bertrand teach the method of claim 1, further comprising: 
transmitting the PUSCH at an uplink transmission timing (Bertrand claim 8 the wideband reference signal is located on a PUSCH symbol where a sounding reference signal ( SRS) is also located)

Kim and Bertrand teach do not teach
if the user equipment receives, from the base station, control information indicating a plurality of SRS resources of the one or more SRS resources, transmitting the PUSCH at an uplink transmission 

However Tanaka does teach
if the user equipment receives, from the base station, control information indicating a plurality of SRS resources of the one or more SRS resources, transmitting the uplink signal at an uplink transmission timing configured using a maximum value of timing advance values corresponding to the plurality of SRS resources (Tanaka [0102] calculates an average value with respect to the TA value or uses the maximum value as the TA value)	
	It would have been obvious before the effective filing date to combine the teachings of Kim and Bertrand for the same reasons stated in claim 1 and with Tanaka because Tanaka teaches us this can help with discrepancies in the reception of timing and the reception quality can be maintained (Tanaka [0102])

As to claim 10, the combination of Kim, Bertrand and Tanaka teach the method of claim 1, 
 

further comprising: if the user equipment receives, from the base station, control information indicating a plurality of SRS resources of the one or more SRS resources, transmitting the uplink signal at an uplink transmission timing configured using an average value of timing advance values corresponding to the plurality of SRS resources (Tanaka [0102] calculates an average value with respect to the TA value or uses the maximum value as the TA value (Bertrand claim 8 the wideband reference signal is located on a PUSCH symbol where a sounding reference signal ( SRS) is also located)
	
	It would have been obvious before the effective filing date to combine the teachings of Kim and Bertrand for the same reasons stated in claim 1 and with Tanaka for the same reasons stated in claim 9.
	

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner




/AYANAH S GEORGE/Primary Examiner, Art Unit 2467